UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2075


STEVEN WILLIAM FERRELL, SR.,

                Plaintiff - Appellant,

          v.

BABCOCK & WILCOX, CO.,

                Defendant - Appellee,

          and

E. JAMES FERLAND, President & CEO; PAYTON S. BAKER,
President- NOG; BARRY CANDOR, Manager of IT--NOG; MICHAEL
PAUL, Manager of IT--NOG; BRIAN QUICK, Manager of IT-- NOG;
NATHANIEL X. MARSHALL, EEOC--NOG,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:12-cv-00048-NKM-RSB)


Submitted:   January 21, 2014               Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven William Ferrell, Sr., Appellant Pro Se.    Steven David
Brown, Joan McKenna, LECLAIR RYAN, PC, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Steven   William   Ferrell,     Sr.,   appeals      the   district

court’s order granting Babcock & Wilcox’s motion for summary

judgment      and   denying   Ferrell’s     motion   to   compel.       We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                 Ferrell

v. Babcock & Wilcox, Co., No. 6:12-cv-00048-NKM-RSB (W.D. Va.

Aug. 19, 2013).         We dispense with oral argument because the

facts   and    legal   contentions    are    adequately    presented     in    the

materials     before   this   court   and    argument     would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                       3